Order unanimously affirmed without costs. Memorandum: We affirm for reasons stated in the decision at Erie County Court (Drury, J.). We add only that the contention of plaintiff regarding equitable estoppel may not be raised for the first time on appeal (see, Telaro v Telaro, 25 NY2d 433, 439, rearg denied 26 NY2d 751; Oram v Capone, 206 AD2d 839, 840). The contention of plaintiff that he should be permitted to reargue before the lower courts is without merit (see, Siegel, NY Prac § 254 [2d ed]). (Appeal from Order of Erie County Court, Drury, J.—Small Claims.) Present—Green, J. P., Pine, Lawton, Boehm and Fallon, JJ.